Exhibit 10.1
 
 
ASSET PURCHASE AND SALE AGREEMENT
 
THIS ASSET PURCHASE AND SALE AGREEMENT dated July 17, 2009, is made by and
between Segundo Navarro Drilling, Ltd., a Texas limited partnership ("Seller"),
and Vanguard Permian, LLC, a Delaware limited liability company and Vanguard
Natural Resources, LLC, a Delaware limited liability company (collectively
"Buyer").
 
W I T N E S S E T H:
 
WHEREAS, Seller desires to sell, assign and convey to Buyer, and Buyer desires
to purchase and accept from Seller, Seller’s interest in certain oil and gas
wellbores as described on Exhibit I and a fifty percent (50%) working interest
equal to a thirty-seven and one-half percent (37.5%) net revenue interest in
certain oil and gas properties as described herein on Exhibit II; and
 
WHEREAS, Seller and Buyer deem it in their mutual best interests to execute and
deliver this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and agreements contained herein, Seller and Buyer do hereby agree as
follows:
 
ARTICLE I
 


 
PROPERTIES TO BE SOLD AND PURCHASED
 
Section 1.1. Assets Included.
 
  Subject to Section 1.2, Seller agrees to sell and Buyer agrees to purchase,
for the consideration hereinafter set forth, and subject to the terms and
provisions herein contained, the following described properties, rights and
interests:
 
(a) That working interest and net revenue interest in and to those wellbores
described in Exhibit I attached hereto and made a part hereof for all purposes
and all rights of Seller to produce oil, gas and other minerals from those
wellbores and all rights of Seller in and to the oil, gas and other minerals
that may be produced from those wellbores under the leases referred to in
Exhibit I;
 
(b) Concurrent rights, titles and interests with Seller in and to, or otherwise
derived from, the leases described in Exhibit I, all presently existing and
valid oil, gas or mineral unitization, pooling, and/or communitization
agreements, declarations and/or orders and in and to the wellbores covered and
the units created thereby (including all units formed under orders, rules,
regulations, or other official acts of any federal, state, or other authority
having jurisdiction, voluntary unitization agreements, designations and/or
declarations) relating to the wellbores described in paragraph (a) above;
 
(c) A proportionate interest in the rights, titles and interests associated with
all presently existing and valid production sales (and sales related) contracts,
operating agreements, and other agreements and contracts to the extent and to
the extent they relate to any of the wellbores described in paragraph (a) above,
or to the extent and only to the extent they relate to the development,
operation, or maintenance thereof or the treatment, storage, transportation or
marketing of production therefrom (or allocated thereto).
 

--------------------------------------------------------------------------------


(d) All rights, titles and interests of Seller in and to all materials,
supplies, machinery, equipment, improvements and other personal property and
fixtures (including all wells, wellhead equipment, pumping units, tanks and
surface leases and other surface rights, all permits and licenses, and all other
appurtenances being used or held for use in connection with, or otherwise
related to, the exploration, development, operation or maintenance of any of the
wellbores described in paragraph (a) above;
 
(e) All of Seller's production records, and well files, which relate to the
wellbores described in paragraph (a) above;
 
(f) Without limitation of the foregoing but subject to Section 1.2, a fifty
percent (50%) working interest equal to a thirty-seven and one-half percent
(37.5%) net revenue interest in and to those leases described in Exhibit II
attached hereto and made a part hereof for all purposes, SAVE AND EXCEPT THE
WELLBORES DESCRIBED IN EXHIBIT I ATTACHED HERETO;
 
(g) Without limitation of the foregoing but subject to Section 1.2, a fifty
percent (50%) working interest equal to a thirty-seven and one-half percent
(37.5%) net revenue interest in and to the oil, gas and other minerals in and
under or that may be produced from the leases described in Exhibit II attached
hereto (SAVE AND EXCEPT THE WELLBORES DESCRIBED IN EXHIBIT I ATTACHED HERETO);
 
(h) Fifty percent (50%) of Seller’s rights, titles and interests in and to, or
otherwise derived from, all presently existing and valid oil, gas or mineral
unitization, pooling, and/or communitization agreements, declarations and/or
orders and in and to the properties covered and the units created thereby
(including all units formed under orders, rules, regulations, or other official
acts of any federal, state, or other authority having jurisdiction, voluntary
unitization agreements, designations and/or declarations) relating to the leases
and properties described in paragraphs (f) and (g) above and none other and,
with respect to such rights and interests that relate to any of the leases and
properties described in paragraphs (f) and (g) above as well as other leases and
properties of Seller, concurrent rights, titles and interests with Seller in and
to such rights and interests to the extent and only to the extent they relate to
the leases and properties described in paragraphs (f) and (g) above;
 
(i)  Fifty percent (50%) of Seller’s rights, titles and interests in and to all
presently existing and valid production sales (and sales related) contracts,
operating agreements, and other agreements and contracts to the extent and only
to the extent they relate to any of the leases and properties described in
paragraphs (f), (g) and (h) above, to the extent and only to the extent they
relate to the exploration, development, operation, or maintenance thereof and
none other or the treatment, storage, transportation or marketing of production
therefrom  (or allocated thereto) and none other and, with respect to such
rights and interests that relate to any of the leases and properties described
in paragraphs (f), (g) and (h) above as well as other leases and properties of
Seller, concurrent rights, titles and interests with Seller in and to such
rights and interests to the extent and only to the extent they relate to the
leases and properties described in paragraphs (f), (g) and (h) above;
 
2

--------------------------------------------------------------------------------


(j) Fifty percent (50%) of Seller’s rights, titles and interests in and to all
easements, rights-of-way, surface leases and other surface rights, all permits
and licenses, and all other appurtenances being used or held for use in
connection with, or otherwise to the extent and only to the extent they relate
to, the exploration, development, operation or maintenance of any of the
properties described in paragraphs (f), (g) and (h) above and none other, or the
treatment, storage, transportation or marketing of production therefrom and none
other (or allocated thereto) and, with respect to such rights and interests that
relate to any of the leases and properties described in paragraphs (f), (g) and
(h) above as well as other leases and properties of Seller, concurrent rights,
titles and interests with Seller in and to such rights and interests to the
extent and only to the extent they relate to the leases and properties described
in paragraphs (f), (g) and (h) above; and
 
(k) As used herein:  (i) "Oil and Gas Properties" means the properties and
interests described in paragraphs (a), (f) and (g) above, save and except for
any such properties or assets that are Excluded Assets; and (ii) "Properties" or
“Property” means the Oil and Gas Properties plus the properties and interests
described in paragraphs (b), (c), (d), (e), (h), (i) and (j) above, save and
except for any such properties or assets that are Excluded Assets.
 
Section 1.2. Assets Excluded.
 
  Notwithstanding anything herein contained to the contrary, the Properties do
not include, and there is hereby excepted and reserved unto Seller, the
following:
 
(a) Any accounts receivable or accounts payable accruing before the Effective
Date including, but not limited to, all payments held in suspense for title or
other reasons that are customary in the industry and which payments are
attributable to periods of time prior to the Effective Date;
 
(b) All corporate, financial, tax and legal (other than title) records of
Seller;
 
(c) All oil, gas or other hydrocarbon production from or attributable to the
Properties with respect to all periods prior to the Effective Date, all proceeds
attributable thereto, and all oil, gas or other hydrocarbons that, at the
Effective Date, are owned by Seller and are in storage or within processing
plants;
 
(d) Any refund of costs, taxes or expenses borne by Seller or Seller's
predecessors in title attributable to periods prior to the Effective Date;
 
(e) Any and all proceeds from the settlements of contract disputes with
purchasers of oil, gas or other hydrocarbons from the Properties, including
settlement of take-or-pay disputes, insofar as said proceeds are attributable to
periods of time prior to the Effective Date;
 
(f) Any and all proceeds from settlements with regard to reclassification of gas
produced from the Properties, insofar as said proceeds are attributable to
periods of time prior to the Effective Date;
 
(g) All claims (including insurance claims) and causes of action of Seller
against one or more third parties arising from acts, omission or events
occurring prior to the Effective Date and all claims under any joint interest
audit attributable to any period prior to the Effective Date;
 
3

--------------------------------------------------------------------------------


(h) Any geological, geophysical or seismic data, materials or information,
including maps, interpretations records or other technical information related
to or based upon any such data, materials or information, and any other asset,
data, materials or information, the transfer of which is restricted or
prohibited under the terms of any third party license, confidentiality agreement
or other agreement or the transfer of which would require the payment of a fee
or other consideration to any third party; provided, however, that if any such
data, materials or information is transferable upon payment of a fee or other
consideration, and if Buyer has paid such fee or other consideration prior to
the Closing Date, then such data, materials or information shall be transferred
to Buyer;
 
(i) All rights, titles, and interest of Seller in and to the properties and
interests described in Section 1.1, paragraphs (a), (f) and (g), above, BELOW
THE BASE OF THE OLMOS FORMATION AS DEPICTED AT 7778’ SUBSURFACE ON THE
SCHLUMBERGER GAMMA RAY/ARRAY INDUCTION LOG DATED SEPTEMBER 16, 2002 FOR THE
LEWIS PETRO PROPERTIES, INC. CHATO 24 #19 WELL (API NO. 42-283-31761).
 
The properties and interests specified in the foregoing paragraphs (a) through
(i) of this Section 1.2 are herein collectively called the "Excluded Assets".
 
ARTICLE II
 


 
PURCHASE PRICE
 
Section 2.1. Purchase Price.
 




The purchase price for the Properties is FIFTY-TWO MILLION TWO HUNDRED AND FIFTY
THOUSAND DOLLARS and NO/100 ($52,250,000.00) (the “Purchase Price”).  The
Purchase Price, as adjusted pursuant to this Article II and the other applicable
provisions hereof, is herein called the "Adjusted Purchase Price".
 
Section 2.2. Accounting Adjustments.
 
Appropriate adjustments shall be made between Buyer and Seller so that (i) all
expenses (including all drilling costs, all capital expenditures, and all
overhead charges under applicable operating agreements, and all other overhead
charges actually charged by third parties) which are incurred in the operation
of the Properties after the Effective Date will be borne by Buyer, and all
proceeds (net of applicable production, severance, and similar taxes) from the
sale of oil, gas or other minerals, produced from the Oil and Gas Properties
after the Effective Date will be received by Buyer, including any settlements
from the  hedge contract set forth on Exhibit 7.9.1 and (ii) all expenses which
are incurred in the operation of the Properties before the Effective Date will
be borne by Seller and all proceeds (net of applicable production, severance,
and similar taxes) from the sale of oil, gas or other minerals produced
therefrom before the Effective Date will be received by Seller.  It is agreed
that, in making such adjustments:  (i) oil which was produced from the Oil and
Gas Properties and which was, on the Effective Date, stored in tanks located on
the Oil and Gas Properties (or located elsewhere but used to store oil produced
from the Oil and Gas Properties prior to delivery to oil purchasers) and above
pipeline connections shall be deemed to have been produced before the Effective
Date (it is recognized that such tanks were not gauged on the Effective Date for
the purposes of this Agreement and that determination of the volume of such oil
in storage will be based on the best available data, which may include
estimates), (ii) ad valorem taxes assessed with respect to a period which the
Effective Date splits shall be prorated based on the number of days in such
period which fall on each side of the Effective Date (with the day on which the
Effective Date falls being counted in the period after the Effective Date), such
proration to be adjusted after Closing in the event actual ad valorem taxes are
different than projected, with appropriate payments from Seller to Buyer or from
Buyer to Seller, as the case may be, (iii)  no consideration shall be given to
the local, state or federal income tax liabilities of any party.
 
4

--------------------------------------------------------------------------------


Section 2.3. Closing and Post-Closing Accounting Settlements.
 
(a)           At or before Closing, the parties shall determine, based upon the
best information reasonably available to them, the amount of the adjustments
provided for in Section 2.2.  If the amount of adjustments so determined which
would result in a credit to Buyer exceed the amount of adjustments so determined
which would result in a credit to Seller, Buyer shall receive a credit, for the
amount of such excess, against the Purchase Price to be paid at Closing, and, if
the converse is true, Buyer shall pay to Seller, at Closing (in addition to
amounts otherwise then owed), the amount of such excess.
 
(b)           Operating revenues and expenses shall be settled after Closing and
paid in the same manner applicable to operating revenues and expenses as
provided in the Operating Agreement attached as Exhibit 7.10.
 
(c)           On or before 90 days after Closing, Buyer and Seller shall review
any additional information which may then be available pertaining to the
adjustments provided for in Section 2.2, shall determine if any additional
adjustments (whether the same be made to account for expenses or revenues not
considered in making the adjustments made at Closing, or to correct errors made
in such adjustments) should be made beyond those made at Closing, and shall make
any such adjustments by appropriate payments from Seller to Buyer or from Buyer
to Seller in cash.  Following such additional adjustments, no further
adjustments shall be made under this Section 2.3, except that, any adjustments
to the proration of ad valorem taxes used at Closing shall be made after such 90
day period promptly following such time as the actual ad valorem taxes become
known.
 
Section 2.4. Payment of Adjusted Purchase Price.
 
  The Adjusted Purchase Price shall be paid to Seller as follows:
 
(a)           Contemporaneously with the execution and delivery of this
Agreement, Buyer shall tender to Seller cash equal to $2,612,500 as a deposit
(such amount to be referred to as the "Deposit").
 
(b)           At Closing, Buyer shall pay to Seller by bank transfer in
immediately available funds to the account designated by Seller an amount equal
to the Adjusted Purchase Price, less the Deposit.
 
5

--------------------------------------------------------------------------------


ARTICLE III
 


 
THE CLOSING
 
The closing of the transactions contemplated hereby (the "Closing") shall take
place (i) at the offices of Seller, at 10:00 a.m. (local time) (i) three
Business Days following notice from Buyer but in no event later than August 17,
2009, or (ii) at such other time or place or on such other date as the parties
hereto shall agree.  The date on which the Closing is required to take place is
herein referred to as the "Closing Date".  All Closing transactions shall be
deemed to have occurred simultaneously.
 
ARTICLE IV
 


 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except as provided in Seller's Disclosure Schedule, Seller hereby represents and
warrants to Buyer on the date of Seller’s execution of this Agreement and on the
Closing Date as follows:
 
Section 4.1. Organization and Existence.
 
  Seller is a Texas Limited Partnership duly formed, validly existing, and in
good standing under the laws of the State of Texas.
 
Section 4.2. Power and Authority.
 
  Seller has all requisite power and authority to execute, deliver, and perform
this Agreement and each other agreement, instrument, or document executed or to
be executed by Seller in connection with the transactions contemplated hereby to
which it is a party and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery, and performance by Seller of this Agreement
and each other agreement, instrument, or document executed or to be executed by
Seller in connection with the transactions contemplated hereby to which it is a
party, and the consummation by it of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary  action of Seller.
 
Section 4.3. Valid and Binding Agreement.
 
  This Agreement has been duly executed and delivered by Seller and constitutes,
and each other agreement, instrument, or document executed or to be executed by
Seller in connection with the transactions contemplated hereby to which it is a
party has been, or when executed will be, duly executed and delivered by Seller
and constitutes, or when executed and delivered will constitute, a valid and
legally binding obligation of Seller, enforceable against it in accordance with
their respective terms, except that such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, and similar
laws affecting creditors' rights generally and (b) equitable principles which
may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
 
Section 4.4. Non-Contravention.
 
  Other than requirements (if any) that there be obtained consents to assignment
(or waivers of preferential rights to purchase) from third parties, neither the
execution, delivery, and performance by Seller of this Agreement and each other
agreement, instrument, or document executed or to be executed by Seller in
connection with the transactions contemplated hereby to which it is a party nor
the consummation by it of the transactions contemplated hereby and thereby do
and will (a) conflict with or result in a violation of any provision of the
charter, bylaws or other governing instruments of Seller, (b) conflict with or
result in a violation of any provision of, or constitute (with or without the
giving of notice or the passage of time or both) a default under, or give rise
(with or without the giving of notice or the passage of time or both) to any
right of termination, cancellation, or acceleration under, any bond, debenture,
note, mortgage or indenture, or any material lease, contract, agreement, or
other instrument or obligation to which Seller is a party or by which Seller or
any of its properties may be bound, (c) result in the creation or imposition of
any lien or other encumbrance upon the properties of Seller, or (d) violate any
Applicable Law binding upon Seller, except, in the instance of clause (b) or
clause (d) above, for any such conflicts, violations, defaults, terminations,
cancellations or accelerations which would not, individually or in the
aggregate, have a Material Adverse Effect.
 
6

--------------------------------------------------------------------------------


Section 4.5. Approvals.
 
  Other than requirements (if any) that there be obtained consents to assignment
(or waivers of preferential rights to purchase) from third parties, no consent,
approval, order, or authorization of, or declaration, filing, or registration
with, any court or governmental agency or of any third party is required to be
obtained or made by Seller in connection with the execution, delivery, or
performance by Seller of this Agreement, each other agreement, instrument, or
document executed or to be executed by Seller in connection with the
transactions contemplated hereby to which it is a party or the consummation by
it of the transactions contemplated hereby and thereby, except for such
consents, approvals, orders, authorizations, declarations, filings or
registrations which, if not obtained or made (as applicable), would not,
individually or in the aggregate, have a Material Adverse Effect.
 
Section 4.6. Pending Litigation.
 
  There are no Proceedings pending or, to Seller's Knowledge, threatened against
or affecting Seller or the Properties (including any actions challenging or
pertaining to Seller's title to any of the Properties), or affecting the
execution and delivery of this Agreement by Seller or the consummation of the
transactions contemplated hereby by Seller.
 
Section 4.7. Basic Documents; Title.
 
  The oil, gas and/or mineral leases, Seller's interests in which comprise parts
of the Oil and Gas Properties, and all other material contracts and agreements,
licenses, permits and easements, rights-of-way and other rights-of-surface use
comprising any part of or otherwise relating to the Properties (such leases and
such material contracts, agreements, licenses, permits, easements, rights-of-way
and other rights-of-surface use being herein called the "Basic Documents"), are
in all material respects in full force and effect and constitute valid and
binding obligations of the parties thereto.  Seller is not in breach or default
(and no situation exists which with the passing of time or giving of notice
would create a breach or default) of its obligations under the Basic Documents,
and (to the best of Seller's knowledge) no breach or default by any third party
(or situation which with the passage of time or giving of notice would create a
breach or default) exists, to the extent such breach or default (whether by
Seller or such a third party) could reasonably be expected to materially
adversely affect the ownership, operation, value or use of any Oil and Gas
Property after the Effective Date.  All payments (including all delay rentals,
royalties, shut-in royalties and valid calls for payment or prepayment under
operating agreements) owing under Basic Documents have been and are being made
(timely, and before the same became delinquent) by Seller (and, where the
non-payment of same by a third party could materially adversely affect the
ownership, operation, value or use of an Oil and Gas Property after the
Effective Date, have been and are being made, to Seller's Knowledge, by such
third parties).  Schedule 4.7 of the Seller Disclosure Schedule is a list of all
material contracts and agreements to which any of the Oil and Gas Properties are
bound, including (a) joint operating agreements, (b) agreements with any
Affiliate of Seller, (c) any Production Sales Contracts, (d) any agreement of
Seller to sell, lease, farmout or otherwise dispose of any of its interests in
the Oil and Gas Properties other than conventional rights of reassignment,
(e) gas balancing agreements, (f) exploration agreements, (g) pooling,
unitization or communitization agreement, (h) area of mutual interest
agreements, (i) Hedges and (j) agreements containing seismic licenses, permits
and other rights to geological or geophysical data and information directly or
indirectly relating to the Oil and Gas Properties.  Since July 2, 2009, the
Seller has not taken any action or been the subject of any event which has
caused or which is likely to cause the Seller to not have Defensible Title with
respect to any of the Properties.
 
7

--------------------------------------------------------------------------------


Section 4.8. Commitments, Abandonments or Proposals.
 
  Except as set forth in Schedule 4.8 of the Seller Disclosure
Schedule:  (a) Seller has incurred no expenses, and has made no commitments to
make expenditures in connection with the ownership or operation of the
Properties after the Effective Date, other than routine expenses incurred in the
normal operation of existing wells on the Oil and Gas Properties in accordance
with generally accepted practices in the oil and gas industry; (b) Seller has
not abandoned any wells (or removed any material items of equipment, except
those replaced by items of materially equal suitability and value) on the Oil
and Gas Properties since the Effective Date; and (c) no proposals are currently
outstanding (whether made by Seller or by any other party) to drill additional
wells, or to deepen, plug back, or rework existing wells, or to conduct other
operations for which consent is required under the applicable operating
agreement, or to conduct any other operations other than normal operation of
existing wells on the Oil and Gas Properties, or to abandon any wells, on the
Oil and Gas Properties.
 
Section 4.9. Production Sales Contracts.
 
  There exist no agreements or arrangements for the sale of Hydrocarbons from
the Oil and Gas Properties (including calls on, or other rights to purchase,
production, whether or not the same are currently being exercised) other than
(a) production sales contracts (in this Section, the "Scheduled Production Sales
Contracts") disclosed in Schedule 4.9 of the Seller Disclosure Schedule or
(b) agreements or arrangements which are cancelable on 90 days notice or less
without penalty or detriment.  Seller is presently receiving a price for all
production from (or attributable to) each Oil and Gas Property covered by a
Scheduled Production Sales Contract as computed in accordance with the terms of
such contract, and is not having deliveries of gas from any Oil and Gas Property
subject to a Scheduled Production Sale Contract curtailed substantially below
such Property's delivery capacity.
 
Section 4.10. Plugging and Abandonment.
 
  Except for wells listed in Schedule 4.10 of the Seller Disclosure Schedule,
there are no dry holes, or shut in or otherwise inactive wells, drilled by
Seller, or to Seller’s Knowledge, any other party, located on the Oil and Gas
Properties or on lands pooled or unitized therewith, except for wells that have
been plugged and abandoned, and except for wells drilled to depths not included
within the Oil and Gas Properties or within units in which the Oil and Gas
Properties participate which have never been completed in such depths.
 
Section 4.11. Permits.
 
  Seller has all Permits necessary or appropriate to own and operate the
Properties as presently being owned and operated, except for such Permits the
absence of which would not be reasonably expected to have a Material Adverse
Effect, and such Permits are in full force and effect (and are transferable to
Buyer or are subject to being routinely replaced by a license or permit issued
to Buyer as a successor owner of the Properties).  Except as set forth in
Schedule 4.11 of the Seller Disclosure Schedule, Seller has not received written
notice of any violations in respect of any Permits and, to Seller's Knowledge,
there are no violations in respect of any Permit and no one has communicated to
Seller that there are any violations in respect of any Permit, except for such
violations which would not reasonably be expected to have a Material Adverse
Effect.
 
8

--------------------------------------------------------------------------------


Section 4.12. Payment of Expenses.
 
  All expenses (including all bills for labor, materials and supplies used or
furnished for use in connection with the Properties, and all severance,
production, ad valorem and other similar taxes) relating to the ownership or
operation of the Properties, have been, and are being, paid (timely, and before
the same become delinquent) by Seller, except such expenses and taxes as are
disputed in good faith by Seller and for which an adequate accounting reserve
has been established by Seller.  Seller is not delinquent with respect to its
obligations to bear costs and expenses relating to the development and operation
of the Oil and Gas Properties.
 
Section 4.13. Compliance with Laws.
 
  The ownership and operation of the Properties have been in compliance with all
Applicable Laws, except for such non-compliance which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect.  Without limiting the foregoing, all wells on the Oil and Gas Properties
have been located, drilled and completed in material compliance with all
Applicable Laws relating thereto.
 
Section 4.14. Environmental Matters.
 
(a) Seller, and to Seller’s Knowledge, all prior owners of the Properties,
have  operated the Properties in compliance with Environmental Laws, except for
such non-compliance which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
(b) To Seller’s Knowledge, there are no liabilities, responsibilities, claims,
suits, losses, costs (including remedial, removal, response, abatement,
clean-up, investigative, or monitoring costs and any other related costs and
expenses), other causes of action, damages, settlements, expenses, charges,
assessments, liens, penalties, fines, pre-judgment and post-judgment interest,
attorneys' fees and other legal fees attributable to the period of Seller’s
ownership of the Properties, or to Seller’s Knowledge, attributable to the
period preceding Seller’s ownership of the Properties (i) pursuant to any
agreement, order, notice, or responsibility, directive (including directives
embodied in Environmental Laws), injunction, judgment, or similar documents
(including settlements), arising out of or in connection with any Environmental
Laws, or (ii) pursuant to any claim by a Governmental Entity or other Person for
personal injury, property damage, damage to natural resources, remediation, or
payment or reimbursement of response costs incurred or expended by the
governmental authority or person pursuant to common law or statute (collectively
"Environmental Liabilities") pending or, to Seller's Knowledge, threatened by or
before any Governmental Entity directed against Seller relating to the
development or operation of the Properties that pertain or relate to (A) any
remedial obligations under any applicable Environmental Law, (B) violations by
Seller of any Environmental Law, (C) personal injury or property damage claims
relating to a release of Environmental Contaminants, or (D) response, removal,
or remedial costs under CERCLA, RCRA or any similar state laws.
 
9

--------------------------------------------------------------------------------


(c) To Seller’s Knowledge, all Environmental Permits required under
Environmental Laws that are necessary to the operation of the Properties by
Seller have been obtained and are in full force and effect and Seller is unaware
of any basis for revocation or suspension of any such environmental permits.
 
(d) To Seller’s Knowledge there has been no disposal or release of any
Environmental Contaminants on, at, or under the Oil and Gas Properties by
Seller, or  any other party, except in compliance with Environmental Laws.
 
(e) To Seller’s Knowledge, there are no written notices of violation,
non-compliance, or similar notifications relating to Environmental Liabilities
currently pending or threatened, relating or pertaining to the Properties.
 
Section 4.15. Imbalances; Prepayments.
 
  All proceeds from the sale of Hydrocarbons attributable to the Oil and Gas
Properties are currently being paid in full and as of the Closing Date no
imbalances exist between Seller and the third party purchasers of the
Hydrocarbons.  Seller is not obligated by virtue of a take or pay payment,
advance payment or other similar payment (other than royalties, overriding
royalties and similar arrangements), to deliver Hydrocarbons, or proceeds from
the sale thereof, attributable to the Oil and Gas Properties at some future time
without receiving payment therefor at or after the time of delivery.
 
Section 4.16. State of Repair.
 
  All wells, wellhead equipment, pumping units, flowlines, tanks, buildings,
injection facilities, saltwater disposal facilities, compression facilities,
gathering systems, fixtures and equipment that are necessary to conduct normal
operations on the Oil and Gas Properties are in good working condition,
reasonable wear and tear excepted and are being maintained in a state adequate
to conduct normal operations, except for such conditions which, individually or
in the aggregate, would not be reasonably expected to have a Material Adverse
Effect.
 
Section 4.17. Intellectual Property.
 
  Seller owns or has valid licenses or other rights to use all patents,
copyrights, trademarks, software, databases, geological data, geophysical data,
engineering data, maps, interpretations and other technical information used in
connection with its ownership and operation of the Oil and Gas Properties as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons.
 
Section 4.18. Taxes.
 
(a) All ad valorem and severance taxes due and payable for the Properties
through the year 2008 have been paid.
 
(b) With respect to all Taxes related to the Properties, (i) all reports,
returns, statements (including estimated reports, returns or statements), and
other similar filings (the "Tax Returns") relating to the Properties required to
be filed on or before the date hereof by Seller with respect to any Taxes for
any period ending on or before the date hereof have been timely filed with the
appropriate Governmental Entity, (ii) such Tax Returns are true and correct in
all material respects, and (iii) all Taxes reported on such Tax Returns have
been paid, except those being contested in good faith.
 
10

--------------------------------------------------------------------------------


(c) With respect to all Taxes related to the Properties (i) there are not
currently in effect any extension or waiver by Seller of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
Tax related to the Properties and (ii) there are no administrative proceedings
or lawsuits pending against the Properties or Seller with respect to the
Properties by any taxing authority.
 
(d) None of the Properties were bound as of the Effective Date or will be bound
following the Closing by any tax partnership agreement binding upon Seller.
 
Section 4.19. Fees and Commissions.
 
  No broker, investment banker, financial advisor or other Person is entitled to
any broker's, finder's, financial advisor's or other similar fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Seller.
 
Section 4.20. Disclaimer of Warranties.
 
  Of and from the Closing Date, other than those expressly set out in this
Article IV or in the Conveyance, Seller hereby expressly disclaims and negates,
any representation or warranty, express or implied, relating to the condition of
the Assets (including, without limitations (a) any implied or express warranty
of merchantability, (b) any implied or express warranty of fitness for a
particular purpose, (c) any implied or express warranty of conformity to models
or samples of materials, (d) any rights of Buyer under appropriate statues to
claim diminution of consideration or return of the purchase price, (e) any
implied or express warranty of freedom from patent or trademark infringement,
(f) any and all implied warranties existing under applicable law now or
hereafter in effect, and (g) any implied or express warranty regarding
environmental laws, the release of materials into the environment or protection
or the environment or health), it being the express intention of Buyer and
Seller that the Assets are to be conveyed to Buyer “AS IS,” “WHERE IS” and in
their present condition and state of repair.
 


ARTICLE V
 


 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller on the date of Buyer’s execution
of this Agreement and on the Closing Date as follows:
 
Section 5.1. Organization and Existence.
 
  Buyer is a Delaware limited liability company duly organized, legally existing
and in good standing under the laws of the State of Delaware.
 
Section 5.2. Power and Authority.
 
  Buyer has full company power and authority to execute, deliver, and perform
this Agreement and each other agreement, instrument, or document executed or to
be executed by Buyer in connection with the transactions contemplated hereby to
which it is a party and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery, and performance by Buyer of this Agreement
and each other agreement, instrument, or document executed or to be executed by
Buyer in connection with the transactions contemplated hereby to which it is a
party, and the consummation by it of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary company action of Buyer.
 
11

--------------------------------------------------------------------------------


Section 5.3. Valid and Binding Agreement.
 
  This Agreement has been duly executed and delivered by Buyer and constitutes,
and each other agreement, instrument, or document executed or to be executed by
Buyer in connection with the transactions contemplated hereby to which it is a
party has been, or when executed will be, duly executed and delivered by Buyer
and constitutes, or when executed and delivered will constitute, a valid and
legally binding obligation of Buyer, enforceable against it in accordance with
their respective terms, except that such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, and similar
laws affecting creditors' rights generally and (b) equitable principles which
may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
 
Section 5.4. Non-Contravention.
 
  The execution, delivery, and performance by Buyer of this Agreement and each
other agreement, instrument, or document executed or to be executed by Buyer in
connection with the transactions contemplated hereby to which it is a party and
the consummation by it of the transactions contemplated hereby and thereby do
not and will not (a) conflict with or result in a violation of any provision of
the membership agreement or other governing instruments of Buyer, (b) conflict
with or result in a violation of any provision of, or constitute (with or
without the giving of notice or the passage of time or both) a default under, or
give rise (with or without the giving of notice or the passage of time or both)
to any right of termination, cancellation, or acceleration under, any bond,
debenture, note, mortgage, indenture, lease, contract, agreement, or other
instrument or obligation to which Buyer is a party or by which Buyer or any of
its properties may be bound, (c) result in the creation or imposition of any
lien or other encumbrance upon the properties of Buyer, or (d) violate any
Applicable Law binding upon Buyer.
 
Section 5.5. Approvals.
 
  No consent, approval, order, or authorization of, or declaration, filing, or
registration with, any court or governmental agency or of any third party is
required to be obtained or made by Buyer in connection with the execution,
delivery, or performance by Buyer of this Agreement and each other agreement,
instrument, or document executed or to be executed by Buyer in connection with
the transactions contemplated hereby to which it is a party or the consummation
by it of the transactions contemplated hereby and thereby.
 
Section 5.6. Pending Litigation.
 
  There are no Proceedings pending or, to Buyer's Knowledge, threatened against
or affecting the execution and delivery of this Agreement by Buyer or the
consummation of the transactions contemplated hereby by Buyer.
 
Section 5.7. Knowledgeable Purchaser.
 
  Buyer is a knowledgeable purchaser, owner and operator of oil and gas
properties, has the ability to evaluate (and in fact has evaluated) the
Properties for purchase, and is acquiring the Properties for its own account and
not with the intent to make a distribution within the meaning of the Securities
Act (and the rules and regulations pertaining thereto) or a distribution thereof
in violation of any other applicable securities laws.
 
12

--------------------------------------------------------------------------------


Section 5.8. Fees and Commissions.
 
  No broker, investment banker, financial advisor or other Person is entitled to
any broker's, finder's, financial advisor's or other similar fee or commission
in connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Buyer.
 
ARTICLE VI
 


 
CERTAIN COVENANTS OF SELLER PENDING CLOSING
 
Section 6.1. Access to Files.
 
  From the date hereof until Closing, Seller will give Buyer, and its attorneys
and other representatives, access at all reasonable times to the Properties and
to any contract files, lease or other title files, production files, well files,
accounting records and other files of Seller pertaining to the ownership and/or
operation of the Properties, and Seller will use its reasonable best efforts to
arrange for Buyer, and its attorneys and other representatives, to have access
to any such files in the office of Seller.  Seller shall not be obligated to
provide Buyer with access to any records or data which Seller cannot provide to
Buyer without, in its opinion, breaching confidentiality agreements with other
parties.  All information obtained by Buyer shall be maintained in strict
confidence, for use solely in connection with its evaluation of the Properties,
and shall not be disclosed to any other party without Seller's prior written
consent.
 
Section 6.2. Conduct of Operations.
 
  Seller will (i) continue the routine operation of the Properties in the
ordinary course of business and as would a prudent operator; (ii) operate the
Properties in material compliance with all Applicable Laws and Environmental
Laws, in compliance with all oil, gas or mineral leases, and in material
compliance with all Basic Documents other than such leases; and (iii) fulfill
all obligations (including all obligations to make payments under leases or
other Basic Documents) under such leases, and under such other Basic Documents
and, in all material respects, under such Applicable Laws and Environmental
Laws.  Without limitation of the foregoing, the failure to perform an
obligation, when such failure could result in forfeiture or termination of
rights of Seller under a Basic Document, shall be considered material for
purposes hereof.
 
Section 6.3. Restrictions on Certain Actions.
 
  Seller will not, without Buyer's prior consent:
 
(a) except as described on Schedule 6.3 of the Seller’s Disclosure Schedule,
expend any funds in excess of twenty five thousand dollars ($25,000), or make
any commitments to expend funds (including entering into new agreements which
would obligate Seller to expend funds in excess of $25,000), or otherwise incur
any other obligations or liabilities, in connection with the ownership or
operation of the Properties after the Effective Date, other than routine
expenses incurred in the normal operation of the existing wells on the Oil and
Gas Properties and except in the event of an emergency requiring immediate
action to protect life or preserve the Properties;
 
13

--------------------------------------------------------------------------------


(b) except where necessary to prevent the termination of an oil and gas lease or
other material agreement governing Seller's interest in the Properties, propose
the drilling of any additional wells, or propose the deepening, plugging back or
reworking of any existing wells, or propose the conducting of any other
operations which require consent under the applicable operating agreement, or
propose the conducting of any other operations other than the normal operation
of the existing wells on the Oil and Gas Properties, or propose the abandonment
of any wells on the Oil and Gas Properties (and Seller agrees that it will
advise Buyer of any such proposals made by third parties and will respond to
each such proposal made by a third party in the manner requested by Buyer);
 
(c) sell, transfer or abandon any portion of the Properties other than items of
materials, supplies, machinery, equipment, improvements or other personal
property or fixtures forming a part of the Properties (and then only if the same
is replaced with an item of substantially equal suitability, free of liens and
security interests, which replacement item will then, for the purposes of this
Agreement, become part of the Properties); or
 
(d) release (or permit to terminate), or modify or reduce its rights under, any
oil, gas or mineral lease forming a part of the Oil and Gas Properties, or any
other Basic Document, or enter into any new agreements which would be Basic
Documents, or modify any existing production sales contracts or enter into any
new production sales contracts, except contracts terminable by Seller with
notice of 60 days or less.
 
Section 6.4. Payment of Expenses.
 
  Seller will cause all expenses (including all bills for labor, materials and
supplies used or furnished for use in connection with the Properties and all
severance, production, and similar taxes) relating to the ownership or operation
of the Properties prior to the date of Closing to be promptly paid and
discharged, except for expenses disputed in good faith.
 
Section 6.5. Preferential Rights and Third Party Consents.
 
  Seller will request, from the appropriate parties (and in accordance with the
documents creating such rights and/or requirements), waivers of the preferential
rights to purchase, or requirements that consent to assignment be obtained, if
any, which are identified in Section 6.5 of the Seller Disclosure
Schedule.  Seller shall have no obligation hereunder other than to so request
such waivers (i.e., Seller shall have no obligation to assure that such waivers
are obtained), and if all such waivers (or any other waivers of preferential
rights to purchase or requirements that consent be obtained to assignment, even
if the same are not listed on such Section 6.5) are not obtained, Buyer may
treat any waiver which is not obtained as a matter which causes Seller's title
to not be Defensible Title ; provided, however, that if the unobtained waiver is
a waiver of a preferential right to purchase, and if both Buyer and Seller agree
to this treatment of such matter (and agree upon an appropriate allocation of
the Purchase Price), Seller will tender (at the agreed allocated portion of the
Purchase Price) the required interest in the Property affected by such unwaived
preferential right to purchase to the holder, or holders, of such right who have
elected not to waive such preferential right to purchase, and if, and to the
extent that, such preferential right to purchase is exercised by such party or
parties, such interest in such Property will be excluded from the transaction
contemplated hereby and the Purchase Price will be reduced by the amount paid,
or to be paid, by the party exercising such preferential right to purchase (and
Seller shall collect such amount from such purchaser).
 
14

--------------------------------------------------------------------------------


Section 6.6. Delay in Obtaining Consents.  Unless otherwise waived by the Buyer,
in the event that there are any third party consents that have not been acquired
by the Closing, then the Adjusted Purchase Price shall be reduced by the
Allocated Value for any Property lacking consent (the “Retained Value”) and the
Property lacking consent shall be deleted from the Conveyance delivered at
Closing (the “Retained Property”).  The Allocated Value of the Properties is set
forth on Schedule 6.6.  The Seller will convey to the Buyer title to the
Retained Property in accordance with this Agreement promptly upon the obtainment
of the requisite consent, if such consent is obtained on or before October 17,
2009. The Retained Value amount shall be paid by Buyer to Seller
contemporaneously with delivery of an executed conveyance of the Retained
Property in a form substantially similar to Exhibit 9.1(f)) after the requisite
consent has been obtained.   Notwithstanding the terms of this Section 6.6, in
the event that Seller is unable to deliver Defensible Title to the Retained
Property on or before October 17, 2009, then the Buyer has no further obligation
to acquire the Retained Property from Seller.
 
Section 6.7. Exclusive Negotiations.   In consideration of the time, expense and
effort to be expended by Buyer in connection with the transactions contemplated
hereby, Seller will not, and will use its Reasonable Best Efforts to insure that
its Affiliates and representatives do not, directly or indirectly, solicit any
offer from, initiate or engage in any discussions or negotiations with, or
provide any information to, any Person (other than Buyer, its Affiliates and
representatives) concerning any possible proposal regarding a transaction
involving the Properties.  Seller shall promptly advise Buyer orally and in
writing of any inquiry or proposal by a third party regarding such a
transaction.
 
ARTICLE VII
 


 
ADDITIONAL AGREEMENTS OF THE PARTIES
 
Section 7.1. Reasonable Best Efforts; Title.
 
  Each party hereto agrees that it will not voluntarily undertake any course of
action inconsistent with the provisions or intent of this Agreement and will use
its Reasonable Best Efforts to take, or cause to be taken, all action and to do,
or cause to be done, all things reasonably necessary, proper, or advisable under
Applicable Laws to consummate the transactions contemplated by this Agreement
and for the Buyer to acquire Defensible Title to the Properties at the Closing,
including (i) cooperation in determining whether any consents, approvals,
orders, authorizations, waivers, declarations, filings, or registrations of or
with any Governmental Entity or third party are required in connection with the
consummation of the transactions contemplated hereby; (ii) Reasonable Best
Efforts to obtain any such consents approvals, orders, authorizations, and
waivers and to effect any such declarations, filings, and registrations;
(iii) Reasonable Best Efforts to cause to be lifted or rescinded any injunction
or restraining order or other order adversely affecting the ability of the
parties to consummate the transactions contemplated hereby; (iv) Reasonable Best
Efforts to defend, and cooperation in defending, all Proceedings challenging
this Agreement or the consummation of the transactions contemplated hereby; and
(v) the execution of any additional instruments necessary to consummate the
transactions contemplated hereby.  The Seller will not take any action or permit
any event to occur subsequent to the execution of this Agreement which causes or
which is likely to cause the Seller to not have Defensible Title with respect to
any of the Properties.

 
Section 7.2. Notice of Litigation.
 
  Until the Closing, (i) Buyer, upon learning of the same, shall promptly notify
Seller of any Proceeding which is commenced or threatened against Buyer and
which affects this Agreement or the transactions contemplated hereby and (ii) 
Seller, upon learning of the same, shall promptly notify Buyer of any Proceeding
which is commenced or threatened against Seller which affects this Agreement or
the transactions contemplated hereby.
 
15

--------------------------------------------------------------------------------


Section 7.3. Notification of Certain Matters.
 
  Seller shall give prompt notice to Buyer of:  (i) the occurrence or
nonoccurrence of any event the occurrence or nonoccurrence of which would be
likely to cause any representation or warranty made by Seller in Article III to
be untrue or inaccurate at or prior to the Closing and (ii) any failure of
Seller to comply with or satisfy any covenant, condition, or agreement to be
complied with or satisfied by Seller hereunder prior to Closing.  Buyer shall
give prompt notice to Seller of:  (i) the occurrence or nonoccurrence of any
event the occurrence or nonoccurrence of which would be likely to cause any
representation or warranty contained in Article VI to be untrue or inaccurate at
or prior to the Closing, and (ii) any failure of Buyer to comply with or satisfy
any covenant, condition, or agreement to be complied with or satisfied by Buyer
hereunder prior to Closing.  The delivery of any notice pursuant to this Section
shall not be deemed to:  (x) modify the representations or warranties hereunder
of the party delivering such notice, (y) modify the conditions set forth in
Article X or (z) limit or otherwise affect the remedies available hereunder to
the party receiving such notice.
 
Section 7.4. Fees and Expenses.
 
  All fee and expenses incurred in connection with this Agreement by Seller will
be borne by and paid by Seller.  All fees and expenses incurred in connection
with this Agreement by Buyer will be borne by and paid by Buyer.
 
Section 7.5. Public Announcement.
 
   After the execution of this Agreement, Seller and Buyer shall issue the press
release attached hereto as Exhibit 7.5.
 
Section 7.6. Casualty Loss Prior to Closing.
 
  In the event of damage by fire or other casualty to the Properties after the
Effective Date and prior to the Closing, then this Agreement shall remain in
full force and effect, and (unless Buyer and Seller shall otherwise agree) in
such event
 
(a) as to each such Property so damaged which is an Oil and Gas Property, the
parties shall mutually agree on a Purchase Price adjustment unless  Seller
should be entitled to make any claims under any insurance policy with respect to
such damage, in which case Seller shall, at Seller's election, either collect
(and when collected pay over to Buyer), or assign to Buyer, such claims, and
 
(b) as to each such Property which is other than an Oil and Gas Property, Seller
shall, at Seller's election, either collect (and when collected pay over to
Buyer), or assign to Buyer, any and all insurance claims relating to such loss,
and Buyer shall take title to the Property affected by such loss without
reduction of the Purchase Price.
 
Section 7.7. Books and Records.
 
  At or promptly after Closing (but in any event within five Business Days after
the Closing), Seller shall make available for copying all books and records
pertaining to the Properties that are in Seller's possession or control.
 
16

--------------------------------------------------------------------------------


Section 7.8. Further Assurances.
 
  After the Closing, Buyer and Seller shall execute and deliver, and shall
otherwise cause to be executed and delivered, from time to time, such further
instruments, notices, division orders, transfer orders and other documents, and
do such other and further acts and things, as may be reasonably necessary to
more fully and effectively grant, convey and assign the Properties to Buyer.
 
Section 7.9. Hedges.
 
Within one business day after Closing, Seller shall arrange a financial hedge as
more fully described on Schedule 7.9.1 of Seller’s Disclosure Schedule of
production from the Oil and Gas Properties (the “Hedge”).  At Closing, Seller
shall assign, and Buyer shall cause Buyer to assume, the Hedge by having Buyer
execute a Novation Agreement in the form of such Novation Agreement attached
hereto as set forth in Schedule 7.9.2 of Seller' Disclosure Schedule.  The
“Novation Date”, as such term is used herein (and as such term is used in the
relevant documents comprising and governing the novation of the Hedge) shall be
the date upon which Closing occurs.


Section 7.10. Operation of the Assets Post Closing.


At the Closing, the Parties agree to enter into mutually agreeable Operating
Agreements affecting the Oil and Gas Properties on the agreed AAPL Form (Exhibit
7.10) containing the following provisions, among others:
·  
Lewis Petro Properties, Inc. (“LPP”) will be the Operator of the Oil and Gas
Properties, however in the event that Seller (or its affiliate) sells more than
fifty percent (50%) of its interest in the Oil and Gas Properties to a
non-affiliated third party or parties, Buyer shall have the right to take over
operations effective as of the date of the sale.

·  
LPP shall propose the drilling of 7 wells per year (beginning in 2010) through
2015. No more than 1 well shall be drilling at any time without the mutual
consent of both parties

·  
Should LPP fail to propose said wells, Buyer shall have the right to propose
same.

·  
In the event a well is proposed and a party elects not to participate in said
well, then, provided the well is drilled timely, the non-consenting party shall
assign to the consenting party all of its right, title and interest in the well
and in the 20 acres of leasehold around such well.

·  
LPP shall serve as the marketing representative for Buyer for the sale of its
natural gas, oil/condensate, NGL’s from processing and Buyer shall be entitled
to the same benefits of pricing and other terms as if Buyer had been a signatory
to said contracts.  LPP shall make disbursement of revenues to Buyer within five
(5) days after receipt of corresponding revenues but no later than thirty (30)
days following the end of the calendar month in which production occurs.

·  
A right of first refusal to acquire any interest subject to the Operating
Agreement and being sold by a party.

·  
In the accounting procedure to be included in the Operating Agreement, the
Operator shall be entitled to the following fees for providing services to
Buyer, proportionately reduced to Buyer’s interest:

§  
Operating/Gauging Fee: $505.00 per month per producing well with a 4% per year
escalator commencing on July 1, 2012.



17

--------------------------------------------------------------------------------


·  
As to the wellbores described on Exhibit I and for regulatory purposes only,
Buyer shall have the right to use, designate and assign as much as forty acres
around the borehole of each well for purposes of obtaining permits, assigning
allowables and allocating allowable production. In the event the use,
designation or assignment of such acreage would materially impede, impair or
curtail the Operator’s rights to acquire drilling permits or to maximize
allowables for wells drilled on the Properties, including wells the Parties may
drill on acreage otherwise assigned to said well by Buyer, Buyer will take all
commercially reasonable actions to designate and assign other acreage on the
Properties to the borehole for the purposes described above. Seller will take
all commercially reasonable actions to give effect to any designations and
assignments made by Buyer as contemplated by this paragraph.

·  
While Buyer will have the right to re-complete a well up the hole within the
existing wellbore described in Exhibit I, Buyer is strictly prohibited from the
following activities, without the consent of Seller:

§  
Deepening an existing well;

§  
Moving down the well to perforate or stimulate;

§  
Drilling a horizontal lateral from the well.



Section 7.11. Audit.
 
Within 45 days after the execution of this Agreement, Seller shall cause its
outside auditor to audit the revenues and direct operating expenses for the Oil
and Gas Properties for the calendar year 2008.  Such outside auditor shall agree
that said financial data and related audit opinion can be used by VNR in its
public filings. The cost of preparing said audit shall be paid by Buyer.  Also,
Seller will provide Buyer unaudited statement of revenues and direct operating
expenses for the six months ended June 30, 2008 and 2009 for the Oil and Gas
Properties prepared on the same basis as the audited statement for 2008 and will
assist Buyer in preparing the unaudited reserve disclosures as required by FASB
69.


Section 7.12. Confidentiality.
 
The parties agree that the terms and conditions of this Agreement shall be
treated as confidential as to third parties or disclosure to third parties
concerning the Agreement without the prior written consent of the other, except
as may be required by law or the rules of any stock exchange or securities
market.  Notwithstanding anything herein to the contrary, the parties agree that
Seller shall be allowed to disclose the terms and conditions of this Agreement
to one or more Lessors for the purposes of obtaining consents to assign and/or
addressing any rights of first refusal existing as of the date of this Agreement
and (ii) Buyer shall be allowed to file a Form 8-K and issue the press release
attached as Exhibit 7.5 in connection with the transactions contemplated by this
Agreement and Buyer shall be allowed to disclose the terms and conditions of
this Agreement to its financing sources.


18

--------------------------------------------------------------------------------


Section 7.13. Gathering Agreement.
 
The parties agree that at the Closing they will enter into a Gathering Agreement
in the form attached hereto as Exhibit 7.13.


Section 7.14. Development Leases Limited to Forty-Two PUDs.


Buyer and Seller hereby acknowledge and agree that development of the Leases
collectively described on Exhibit II hereto (the “Development Leases”) shall be
limited to no more than forty-two wells (PUDs).   The Buyer and Seller further
agree that each producing well shall earn a 20-acre unit surrounding each said
well under the Development Leases (unless a lesser or larger unit is required as
opposed to permitted by governmental regulations in order to maintain a full
allowable, in which case the retained unit size shall be reduced or enlarged to
the appropriate size).  The Buyer and Seller shall mutually agree to the
configuration (including spacing) of each retained unit.  If and when the
forty-two PUDs have been drilled and if the Development Leases have not all
terminated, then the Buyer agrees to assign any unearned acreage remaining in
any of the Development Leases to Seller within 30 days of abandonment or
completion of the 42nd well.  Notwithstanding any term to the contrary, this
Section 7.14 shall survive the Closing until the obligations set forth herein
have been met or the Development Leases terminate, whichever is sooner.




ARTICLE VIII
 


 
DUE DILIGENCE EXAMINATION
 
Section 8.1. Environmental
Inspections.                                                                
 
           Buyer shall have the right, at Buyer’s sole cost and expense, to
obtain such inspections of the Properties as it deems appropriate prior to the
Closing Date including but not limited to a “Phase I” environmental inspection,
and other environmental inspections and surveys for the purpose of locating
hazardous substances, solid waste and any other matters or circumstances
affecting the environment and the use and usability of the Properties as a
result thereof.  Buyer's obligations and agreements hereunder are specifically
subject to its acceptance of the conditions disclosed by any such
inspections.  Any inspections obtained by Buyer shall be in addition to and not
in lieu of Buyer's representations, warranties and covenants in this Agreement.
If Buyer discovers any Environmental Liabilities or other environmental matters
based on such inspections and surveys affecting any of the Properties, Buyer
shall notify Seller prior to the expiration of the Examination Period of such
discovery.  To be effective, such notice must (i) be in writing, (ii) be
received by Seller prior to the expiration of the Examination Period,
(iii) describe the matter in reasonable detail, (iv) identify the specific Oil
and Gas Property affected by such matter, and (v) include Buyer’s cost to remedy
such matter as determined by Buyer in good faith.  Upon the receipt of such
notice from Buyer, Seller shall have the option, but not the obligation, to
attempt to cure such matter at any time prior to the Closing. If Seller is
unable to cure such matter, then Buyer shall have the right to (i) reduce the
Purchase Price by the cost to remedy such matter as set forth in Buyer’s notice
or (ii) terminate this Agreement by delivering to Seller a written notice of
termination at any time prior to the Closing.


19

--------------------------------------------------------------------------------


Section 8.2. Buyer Indemnification.
 


 
 BUYER HEREBY INDEMNIFIES AND SHALL DEFEND AND HOLD SELLER, AFFILIATES THEREOF,
AND ITS AND THEIR RESPECTIVE OWNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
REPRESENTATIVES, CONTRACTORS, SUCCESSORS, AND ASSIGNS HARMLESS FROM AND AGAINST
ANY AND ALL OF THE FOLLOWING CLAIMS ARISING FROM BUYER'S INSPECTING AND
OBSERVING THE PROPERTIES:  (I) CLAIMS FOR PERSONAL INJURIES TO OR DEATH OF
EMPLOYEES OF BUYER, ITS CONTRACTORS, AGENTS, CONSULTANTS, AND REPRESENTATIVES,
AND DAMAGE TO THE PROPERTY OF BUYER OR OTHERS ACTING ON BEHALF OF BUYER, EXCEPT
FOR INJURIES OR DEATH CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SELLER, AFFILIATES THEREOF OR ITS OR THEIR RESPECTIVE EMPLOYEES, CONTRACTORS,
AGENTS, CONSULTANTS, OR REPRESENTATIVES; AND (II) CLAIMS FOR PERSONAL INJURIES
TO OR DEATH OF EMPLOYEES OF SELLER OR THIRD PARTIES, AND DAMAGE TO THE PROPERTY
OF SELLER OR THIRD PARTIES, TO THE EXTENT CAUSED BY THE NEGLIGENCE, GROSS
NEGLIGENCE, OR WILLFUL MISCONDUCT OF BUYER.  TO THE EXTENT PROVIDED ABOVE, THE
FOREGOING INDEMNITY INCLUDES, AND THE PARTIES INTEND IT TO INCLUDE, AN
INDEMNIFICATION OF THE INDEMNIFIED PARTIES FROM AND AGAINST CLAIMS ARISING OUT
OF OR RESULTING, IN WHOLE OR PART, FROM THE CONDITION OF THE PROPERTY OR THE
SOLE, JOINT, COMPARATIVE, OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF ANY OF
THE INDEMNIFIED PARTIES.  THE PARTIES HERETO AGREE THAT THE FOREGOING COMPLIES
WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.
 
ARTICLE IX
 


 
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES
 
Section 9.1. Conditions Precedent to the Obligations of Buyer.
 
  The obligations of Buyer under this Agreement are subject to each of the
following conditions being met:
 
(a) Each and every representation of Seller under this Agreement shall be true
and accurate in all material respects as of the date when made (except that
where any statement in a representation and warranty expressly includes a
standard of materiality, such statement shall be true and accurate in all
respects giving effect to such standard) and shall be deemed to have been made
again at and as of the time of Closing and shall at and as of such time of
Closing be true and accurate in all material  respects (except that where any
statement in a representation and warranty expressly includes a standard of
materiality, such statement shall be true and accurate in all respects giving
effect to such standard), except as to changes specifically contemplated by this
Agreement or consented to by Buyer.
 
(b) Seller shall have performed and complied in all material respects with (or
compliance therewith shall have been waived by Buyer) each and every covenant,
agreement and condition required by this Agreement to be performed or complied
with by Seller prior to or at the Closing.
 
20

--------------------------------------------------------------------------------


(c) Seller shall have delivered a certificate executed by the president of
Seller dated the Closing Date, representing and certifying in such detail as
Buyer may reasonably request that the conditions set forth in subsections (a)
and (b) above have been fulfilled.
 
(d) No Proceeding (excluding any Proceeding initiated by Buyer or any of its
affiliates) shall, on the Closing Date, be pending or threatened before any
Governmental Entity seeking to restrain, prohibit, or obtain damages or other
relief in connection with the consummation of the transactions contemplated by
this Agreement.
 
(e) Buyer shall have received a release of any liens covering or affecting the
Properties, executed in recordable form in form and substance agreeable to
Buyer.
 
(f) Buyer shall have received conveyances of the Properties executed and
delivered by Seller, which conveyances shall be substantially in the form of the
instruments attached hereto as Exhibit 9.1(f) in all material respects
(collectively the "Conveyance").
 
(g) Buyer shall have received a certificate of non-foreign status in form, date
and content reasonably acceptable to Buyer, executed and delivered by Seller
pursuant to Section 1445 of the Code and the regulations promulgated thereunder.
 
(h) Buyer shall have received all other agreements, instruments and documents
which are required by other terms of this Agreement to be executed or delivered
by Seller or any other party to Buyer prior to or in connection with the
Closing.
 
Section 9.2. Conditions Precedent to the Obligations of Seller.
 
  The obligations of Seller under this Agreement are subject to each of the
following conditions being met:
 
(a) Each and every representation of Buyer under this Agreement shall be true
and accurate in all material respects as of the date when made and shall be
deemed to have been made again at and as of the time of Closing and shall at and
as of such time of Closing be true and accurate in all respects except as to
changes specifically contemplated by this Agreement or consented to by Seller.
 
(b) Buyer shall have performed and complied in all material respects with (or
compliance therewith shall have been waived by Seller) each and every covenant,
agreement and condition required by this Agreement to be performed or complied
with by Buyer prior to or at the Closing.
 
(c) No Proceeding (excluding any Proceeding initiated by Seller or any of its
affiliates) shall, on the Closing Date, be pending or threatened before any
Governmental Entity seeking to restrain, prohibit, or obtain damages or other
relief in connection with the consummation of the transactions contemplated by
this Agreement.
 
(d) Seller shall have received all other agreements, instruments and documents
which are required by other terms of this Agreement to be executed or delivered
by Buyer or any other party to Seller prior to or in connection with the
Closing.
 
21

--------------------------------------------------------------------------------


ARTICLE X
 


 
TERMINATION, AMENDMENT AND WAIVER
 
Section 10.1. Termination.
 
  This Agreement may be terminated and the transactions contemplated hereby
abandoned at any time prior to the Closing in the following manner:
 
(a) by mutual written consent of Seller and Buyer; or
 
(b) by either Seller or Buyer, if:
 
(i) the Closing shall not have occurred on or before August 17, 2009, unless
such failure to close shall be due to a breach of this Agreement by the party
seeking to terminate this Agreement pursuant to this clause (i); or
 
(ii) there shall be any statute, rule, or regulation that makes consummation of
the transactions contemplated hereby illegal or otherwise prohibited or a
Governmental Entity shall have issued an order, decree, or ruling or taken any
other action permanently restraining, enjoining, or otherwise prohibiting the
consummation of the transactions contemplated hereby, and such order, decree,
ruling, or other action shall have become final and nonappealable; or
 
(iii)           Buyer is not able to secure funding for payment of the Adjusted
Purchase Price on or before August 17, 2009.
 
(c)            by Seller, if (i) Buyer shall have failed to fulfill in any
material respect any of its obligations under this Agreement; or (ii) any of the
representations and warranties of Buyer contained in this Agreement shall not be
true and correct in all material respects and, in the case of each of
clauses (i) and (ii), such failure, misrepresentation, or breach of warranty
(provided it can be cured) has not been cured within ten days after written
notice thereof from the Seller to Buyer; or
 
(d)           by Buyer, if (i) Seller shall have failed to fulfill in any
material respect any of their obligations under this Agreement, or (ii) any of
the representations and warranties of Seller contained in this Agreement shall
not be true and correct in all material respects (except that where any
statement in a representation and warranty expressly includes a standard of
materiality, such statement shall be true and accurate in all respects giving
effect to such standard) and, in the case of clauses (i) and (ii), such failure,
misrepresentation or breach of warranty (provided it can be cured) has not been
cured within ten days after written notice thereof from Buyer to Seller; or
 


 
Section 10.2. Effect of Termination.
 
In the event of the termination of this Agreement pursuant to Section 10.1 by
the Seller, on the one hand, or Buyer, on the other, written notice thereof
shall forthwith be given to the other party or parties specifying the provision
hereof pursuant to which such termination is made, and this Agreement shall
become void and have no effect, except that the agreements contained in this
Article X, in Sections 7.4, 7.5 and 8.2 and in Articles XII and XIII shall
survive the termination hereof. If this Agreement is terminated (i) by Seller or
Buyer pursuant to Section 10.1(b)(i) or Section 10.1(b)(iii) (and Seller is not
in material breach of this Agreement) or (ii) by Seller pursuant to Section
10.1(c), Seller shall retain the Deposit.  If this Agreement is terminated under
Section 10.1 for any other reason, the amount of the Deposit shall be paid to
Buyer by Seller not later than 15 days after Buyer gives written notice to
Seller that such Deposit shall be returned to Buyer and Buyer shall have no
further liability or obligation under this Agreement. The retention of the
Deposit by Seller shall constitute the sole and exclusive remedy of Seller as a
result of any breach by Buyer of this Agreement. If Closing does not occur
because Seller wrongfully fails to tender performance at Closing or otherwise
breaches this Agreement prior to Closing, Buyer may either: (a) pursue specific
performance of Seller’s obligations under this Agreement or (b) have Seller
repay the amount of the Deposit not later than 15 days after Buyer gives written
notice to Seller that such Deposit shall be returned to Buyer without any other
remedy available to it for Seller’s wrongful failure to close hereunder.
 
22

--------------------------------------------------------------------------------


Section 10.4. Amendment.
 
  This Agreement may not be amended except by an instrument in writing signed by
or on behalf of all the parties hereto.
 
Section 10.5. Waiver.
 
  Seller, on the one hand, or Buyer, on the other, may:  (i) waive any
inaccuracies in the representations and warranties of the other contained herein
or in any document, certificate, or writing delivered pursuant hereto, or
(ii) waive compliance by the other with any of the other's agreements or
fulfillment of any conditions to its own obligations contained herein.  Any
agreement on the part of a party hereto to any such waiver shall be valid only
if set forth in an instrument in writing signed by or on behalf of such
party.  No failure or delay by a party hereto in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege.
 
ARTICLE XI
 


 
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION
 
Section 11.1. Survival.
 
(a) The representations and warranties of the parties hereto contained in this
Agreement or in any certificate, instrument, or document delivered pursuant
hereto shall survive the Closing, regardless of any investigation made by or on
behalf of any party, provided that (i) any representation and warranty of Seller
contained in Sections 4.7 through 4.18 pertaining to the payment of (x)
royalties and (y) severance and other similar taxes shall survive until the
second anniversary of the Closing Date and (ii) all other the representations
and warranties of Seller contained in Sections 4.7 through 4.18 shall survive
until the first anniversary of the Closing Date (such anniversary date and time
of expiration called a "Survival Date").  From and after a Survival Date, no
party hereto shall be under any liability with respect to any representation or
warranty to which such Survival Date relates, except with respect to matters as
to which notice has been received in accordance with Section 11.1(b).
 
(b) No party hereto shall have any indemnification obligation pursuant to this
Article XI or otherwise in respect of any representation, warranty or covenant
unless it shall have received from the party seeking indemnification written
notice of the existence of the claim for or in respect of which indemnification
in respect of such representation, warranty or covenant is being sought, and
such written notice is properly given on or before the applicable Survival
Date.  Such notice shall set forth with reasonable specificity (i) the basis
under this Agreement, and the facts that otherwise form the basis of such claim,
(ii) the estimate of the amount of such claim (which estimate shall not be
conclusive of the final amount of such claim) and an explanation of the
calculation of such estimate, including a statement of any significant
assumptions employed therein, and (iii) the date on and manner in which the
party delivering such notice became aware of the existence of such claim.
 
23

--------------------------------------------------------------------------------


(c) From the Closing Date through the Survival Date, any claim for
indemnification for any title defect(s) by Buyer from Seller pertaining to
Section 4.7 (“Basic Documents”) is only enforceable to the extent the aggregate
sum of all claims for title defect(s) is in excess of 2.5% of the Purchase
Price.
 
Section 11.2. Seller's Indemnification Obligations.
 
  Seller shall, on the date of Closing, agree (and, upon delivery to Buyer of
the Conveyance, shall be deemed to have agreed), subject to the limitations and
procedures contained in this Article XI, following the Closing, to indemnify and
hold Buyer, its Affiliates and its and their respective successors and permitted
assigns and all of their respective stockholders, partners, members, managers,
directors, officer, employees, agents and representatives harmless from and
against any and all claims, obligations, actions, liabilities, damages or
expenses (a) resulting from any misrepresentation or breach of any warranty,
covenant or agreement of Seller contained in this Agreement or any certificate
delivered by Seller at the Closing, (b) relating to the Excluded Assets, or
(c) relating to the ownership or operation of the Properties before the
Effective Date.
 
Section 11.3. Buyer's Indemnification Obligations.
 
  Buyer shall, on the date of Closing, agree (and, upon delivery to Buyer of the
Conveyance, shall be deemed to have agreed), subject to the limitations and
procedures contained in this Article XI, following the Closing, to indemnify and
hold Seller harmless from and against any and all claims, obligations, actions,
liabilities, damages, costs or expenses, (collectively, "Seller's Losses")
(a) resulting from any misrepresentation or breach of any warranty, covenant or
agreement of Buyer contained in this Agreement or any certificate delivered by
Buyer at the Closing, or (b) relating to Buyer's ownership and operation of the
Properties after the Effective Date.
 
Section 11.4. Indemnification Proceedings.
 
  In the event that any claim or demand for which a party (an "Indemnifying
Party"), would be liable to the other party under Section 11.2 or Section 11.3
(an "Indemnified Party") is asserted against or sought to be collected from an
Indemnified Party by a third party, the Indemnified Party shall with reasonable
promptness notify the Indemnifying Party of such claim or demand, but the
failure so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations under this Article XI, except to the extent the
Indemnifying Party demonstrates that the defense of such claim or demand is
materially prejudiced thereby.  The Indemnifying Party shall have 30 days from
receipt of the above notice from the Indemnified Party (in this Section 11.4,
the "Notice Period") to notify the Indemnified Party whether or not the
Indemnifying Party desires, at the Indemnifying Party's sole cost and expense,
to defend the Indemnified Party against such claim or demand; provided, that the
Indemnified Party is hereby authorized prior to and during the Notice Period to
file any motion, answer or other pleading that it shall deem necessary or
appropriate to protect its interests or those of the Indemnifying Party and not
prejudicial to the Indemnifying Party.  If the Indemnifying Party elects to
assume the defense of any such claim or demand, the Indemnified Party shall have
the right to employ separate counsel at its own expense and to participate in
the defense thereof.  If the Indemnifying Party elects not to assume the defense
of such claim or demand (or fails to give notice to the Indemnified Party during
the Notice Period), the Indemnified Party shall be entitled to assume the
defense of such claim or demand with counsel of its own choice, at the expense
of the Indemnifying Party.  If the claim or demand is asserted against both the
Indemnifying Party and the Indemnified Party and based on the advice of counsel
reasonably satisfactory to the Indemnifying Party it is determined that there is
a conflict of interest which renders it inappropriate for the same counsel to
represent both the Indemnifying Party and the Indemnified Party, the
Indemnifying Party shall be responsible for paying separate counsel for the
Indemnified Party; provided, however, that the Indemnifying Party shall not be
responsible for paying for more than one separate firm of attorneys to represent
all of the Indemnified Parties, regardless of the number of Indemnified
Parties.  If the Indemnifying Party elects to assume the defense of such claim
or demand, (i) no compromise or settlement thereof may be effected by the
Indemnifying Party without the Indemnified Party's written consent (which shall
not be unreasonably withheld) unless the sole relief provided is monetary
damages that are paid in full by the Indemnifying Party and (ii) the
Indemnifying Party shall have no liability with respect to any compromise or
settlement thereof effected without its written consent (which shall not be
unreasonably withheld).
 
24

--------------------------------------------------------------------------------


Section 11.5. Indemnification Exclusive Remedy.
 
  Indemnification pursuant to the provisions of this Article XI shall be the
exclusive remedy of the parties hereto for any misrepresentation or breach of
any warranty, covenant or agreement contained in this Agreement or in any
closing document executed and delivered pursuant to the provisions hereof or
thereof, or any other claim arising out of the transactions contemplated by this
Agreement.
 
Section 11.6. Limited to Actual Damages; No Consequential Damages.
 
  The indemnification obligations of the parties pursuant to this Article XI
shall be limited to actual Damages and shall not include incidental,
consequential, indirect, punitive, or exemplary Damages, provided that any
incidental, consequential, indirect, punitive, or exemplary Damages recovered by
a third party (including a Governmental Entity, but excluding any Affiliate of
any party) against a party entitled to indemnity pursuant to this Article XI
shall be included in the Damages recoverable under such indemnity.
 
          ARTICLE XII                                
 


MISCELLANEOUS MATTERS
 
Section 12.1. Dispute Resolution.
 
(a) Any and all claims, disputes, controversies or other matters in question
arising out of or relating to this Agreement, any provision hereof, the alleged
breach of any such provision, or in any way relating to the subject matter of
this Agreement or the relationship among the parties created by this Agreement,
involving the parties, their affiliates and/or their respective representatives
(all of which are referred to herein as "Disputes"), even though some or all of
such Disputes allegedly are extra-contractual in nature, whether such Disputes
sound in contract, tort, or otherwise, at law or in equity, under state or
federal law, whether provided by statute or the common law, for damages or any
other relief, shall be resolved solely in accordance with this Section 12.1.
 
25

--------------------------------------------------------------------------------


(b) If a Dispute occurs that the senior representatives of the parties
responsible for the transaction contemplated by this Agreement have been unable,
in good faith, to settle or agree upon within a period of 15 days after such
Dispute arose, the Seller shall nominate and commit one of its senior officers,
and Buyer shall nominate and commit one of its senior officers, to meet at a
mutually agreed time and place not later than 30 days after the Dispute has
arisen to attempt to resolve same.  If such senior management have been unable
to resolve such Dispute within a period of 15 days after such meeting, or if
such meeting has not occurred within 45 days following such Dispute arising,
then any party shall have the right, by written notice to the other, to resolve
the Dispute by arbitration in accordance with the provisions of Section 12.1(d).
 
(c) Intentionally Deleted
 
(d) Any Dispute that is not resolved pursuant to the foregoing provisions of
this Section 12.1 shall be settled exclusively and finally by arbitration in
accordance with this Section 12.1(d).
 
(i) Such arbitration shall be conducted pursuant to the Federal Arbitration Act,
except as expressly provided otherwise in this Agreement.  The validity,
construction, and interpretation of this Section 12.1(d), and all procedural
aspects of the arbitration conducted pursuant hereto, including the
determination of the issues that are subject to arbitration (i.e.,
arbitrability), the scope of the arbitrable issues, allegations of "fraud in the
inducement" to enter into this Agreement or this arbitration provision,
allegations of waiver, laches, delay or other defenses to arbitrability, and the
rules governing the conduct of the arbitration (including the time for filing an
answer, the time for the filing of counterclaims, the times for amending the
pleadings, the specificity of the pleadings, the extent and scope of discovery,
the issuance of subpoenas, the times for the designation of experts, whether the
arbitration is to be stayed pending resolution of related litigation involving
third parties not bound by this Agreement, the receipt of evidence, and the
like), shall be decided by the arbitrators.  The arbitration shall be
administered by the American Arbitration Association (the "AAA"), and shall be
conducted pursuant to the Commercial Arbitration Rules of the AAA (the "Rules"),
except as expressly provided otherwise in this Agreement.  The arbitration
proceedings shall be subject to any optional rules contained in the Rules for
emergency measures and, in the case of Disputes with respect to amounts in
excess of $1 million, optional rules for large and complex cases.
 
(ii) The arbitrators shall permit and facilitate such discovery as they
determine is appropriate in the circumstances, taking into account the needs of
the parties and the desirability of making discovery expeditious and
cost-effective.  Such discovery may include pre-hearing depositions,
particularly depositions of witnesses who will not appear personally to testify,
if there is a demonstrated need therefore.  The arbitrators may issue orders to
protect the confidentiality of proprietary information, trade secrets and other
sensitive information disclosed in discovery.
 
(iii) All arbitration proceedings hereunder shall be conducted in San Antonio,
Bexar County, Texas or such other mutually agreeable location.
 
26

--------------------------------------------------------------------------------


(iv) All arbitration proceedings hereunder shall be before a panel of three (3)
arbitrators appointed in accordance with the Rules consisting of Persons (which
can include lawyers) having at least ten (10) years of experience in or relating
to the oil and gas industry.
 
(v) In deciding the substance of the Dispute, the arbitrators shall refer to the
substantive laws of the State of Texas for guidance (excluding choice-of-law
principles that might call for the application of the laws of another
jurisdiction).  Matters relating to arbitration shall be governed by the Federal
Arbitration Act.
 
(vi) The parties shall request the arbitrators to conduct a hearing as soon as
reasonably practicable after appointment of the third arbitrator, and to render
a final decision completely disposing of the Dispute that is the subject of such
proceedings as soon as reasonably practicable after the final hearing.  The
parties shall instruct the arbitrators to impose time limitations they consider
reasonable for each phase of such proceeding, including, without limitation,
limits on the time allotted to each party for the presentation of its case and
rebuttal.  The arbitrators shall actively manage the proceedings as they deem
best so as to make the proceedings fair, expeditious, economical and less
burdensome than litigation.  To provide for speed and efficiency, the
arbitrators may:  (i) limit the time allotted to each party for presentation of
its case; and (ii) exclude testimony and other evidence they deem irrelevant or
cumulative.
 
(vii) Notwithstanding any other provision in this Agreement to the contrary, the
parties expressly agree that the arbitrators shall have absolutely no authority
to award consequential, incidental, special, treble, exemplary or punitive
damages of any type under any circumstances regardless of whether such damages
may be available under Applicable Law, or under the Federal Arbitration Act or
the Rules.
 
(viii) The parties agree that there shall be no transcript of any hearing before
the arbitrators.  The parties shall request that final decision of the
arbitrators be in writing, be as brief as possible, set forth the reasons for
such final decision, and if the arbitrators award monetary damages to either
party, contain a certification by the arbitrators that they have not included
any incidental, special, treble, exemplary or punitive damages.  To the fullest
extent permitted by law, the arbitration proceeding and the arbitrators'
decision and award shall be maintained in confidence by the parties and the
parties shall instruct the arbitrators to likewise maintain such matters in
confidence.
 
(ix) The fees and expenses of the arbitrators shall be borne equally by Seller
and Buyer, but the decision of the arbitrators may include such award of the
arbitrators' fees and expenses and of other costs and attorneys' fees as the
arbitrators determine appropriate (provided that such award of costs and fees
may not exceed the amount of such costs and fees incurred by the losing party in
the arbitration).
 
(x) The decision and award of the arbitrators shall be binding upon the parties
and final and nonappealable to the maximum extent permitted by law, and judgment
thereon may be entered in a court of competent jurisdiction and enforced by any
party as a final judgment of such court.
 
27

--------------------------------------------------------------------------------


Section 12.2. Notices.
 
  All notices, requests, demands, and other communications required or permitted
to be given or made hereunder by any party hereto shall be in writing and shall
be deemed to have been duly given or made if (i) delivered personally,
(ii) transmitted by first class registered or certified mail, postage prepaid,
return receipt requested, (iii) sent by a recognized prepaid overnight courier
service (which provides a receipt), or (iv) sent by telecopy or facsimile
transmission, with receipt acknowledged, to the parties at the following
addresses (or at such other addresses as shall be specified by the parties by
like notice):
 
If to Seller:


Segundo Navarro Drilling, Ltd.
10101 Reunion Place, Suite 1000
San Antonio, Texas 78216
210.384.3200
210.340.0267:fax
Attention:  Land Department


If to Buyer:


Vanguard Natural Resources, LLC
Vanguard Permian, LLC
7700 San Felipe, Ste. 485
 
Houston, Texas 77063
 
832.327.2255
 
832.327.2260:fax
 


 
Such notices, requests, demands, and other communications shall be effective
upon receipt.
 
Section 12.3. Entire Agreement.
 
  This Agreement, the Seller Disclosure Schedule, together with the Exhibits,
and other writings referred to herein or delivered pursuant hereto, constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.
 
Section 12.4. Injunctive Relief.
 
  The parties hereto acknowledge and agree that irreparable damage would occur
in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement, and shall
be entitled to enforce specifically the provisions of this Agreement, in any
court of the United States or any state thereof having jurisdiction, in addition
to any other remedy to which the parties may be entitled under this Agreement or
at law or in equity.
 
Section 12.5. Binding Effect; Assignment; No Third Party Benefit.
 
  This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns.  Except as otherwise expressly provided in this Agreement,
neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assigned by any of the parties hereto without the prior
written consent of the other parties.  Except as provided in Article XI, nothing
in this Agreement, express or implied, is intended to or shall confer upon any
Person other than the parties hereto, and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement.
 
28

--------------------------------------------------------------------------------


Section 12.6. Severability.
 
  If any provision of this Agreement is held to be unenforceable, this Agreement
shall be considered divisible and such provision shall be deemed inoperative to
the extent it is deemed unenforceable, and in all other respects this Agreement
shall remain in full force and effect; provided, however, that if any such
provision may be made enforceable by limitation thereof, then such provision
shall be deemed to be so limited and shall be enforceable to the maximum extent
permitted by Applicable Law.
 
Section 12.7. GOVERNING LAW.
 
  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAWS THEREOF.
 
Section 12.8. Counterparts.
 
  This instrument may be executed in any number of identical counterparts, each
of which for all purposes shall be deemed an original, and all of which shall
constitute collectively, one instrument.  It is not necessary that each party
hereto execute the same counterpart so long as identical counterparts are
executed by each such party hereto.  This instrument may be validly executed and
delivered by facsimile or other electronic transmission.
 
Section 12.9. Like-Kind Exchange.
 
NOTWITHSTANDING ANY PROVISION HEREIN to the contrary, either party shall have
the right to elect to consummate this transaction in whole or in part as a tax
free exchange pursuant to Section 1031 of the Internal Revenue Code.  In the
event a party so elects, it may transfer the Property to a “qualified
intermediary” (as defined in Treasury Regulation Section 1.1031(k)-1), subject
to this Agreement, and pursuant to an agreement between the party and the
“qualified intermediary” which meets one of the safe harbors contained in
Treasury Regulation Section 1.1031(k)-1), which provides that the “qualified
intermediary” will transfer all or part of the Property to the other party in
accordance with the terms of this Agreement and that the Proceeds shall not be
distributed to the party outright or otherwise, but shall be distributed to such
“qualified intermediary".  Each party electing to consummate this transaction in
whole or in part as a tax free exchange shall be responsible for ensuring that
such agreement meets the requirements of a safe harbor and shall provide the
other party with the name of the qualified person in writing prior to the
execution of this Agreement.  The parties agree to accommodate one another in
effectuating a like-kind exchange of the Property in exchange for exchange
property selected by each party, but in no event shall a party be required or
obligated to incur any liabilities, costs or expenses in connection with
accommodating the other party in effectuation of a like-kind exchange.
 
29

--------------------------------------------------------------------------------




ARTICLE XIII
 


 
DEFINITIONS AND REFERENCES
 
Section 13.1. Certain Defined Terms.
 
  When used in this Agreement, the following terms shall have the respective
meanings assigned to them in this Section 13.1:
 
"Affiliate" means any Person directly or indirectly controlling, controlled by
or under common control with a Person.
 
"Agreement" means this Asset Purchase and Sale Agreement, as hereafter amended
or modified in accordance with the terms hereof.
 
"Applicable Law" means any statute, law, principle of common law, rule,
regulation, judgment, order, ordinance, requirement, code, writ, injunction, or
decree of any Governmental Entity, exclusive of Environmental Laws.
 
"Business Day" means a day other than a Saturday, Sunday or day on which
commercial banks in the State of Texas are authorized or required to be closed
for business.
 
"Code" means the Internal Revenue Code of 1986, or any successor statute
thereto, as amended.
 
"Defensible Title" means, as of the date of this Agreement and the Closing Date,
with respect to the Oil and Gas Properties, such record title and ownership by
Seller that:
 
(A) entitles Seller to receive and retain, without reduction, suspension or
termination, not less than the percentage set forth in Exhibit I as Seller's Net
Revenue Interest of all Hydrocarbons produced, saved and marketed from each
Lease comprising such Oil and Gas Property as set forth in Exhibit I, through
plugging, abandonment and salvage of all wells comprising or included in such
Oil and Gas Property, and except for changes or adjustments that result from the
establishment of units, changes in existing units (or the participating areas
therein), or the entry into of pooling or unitization agreements after the date
hereof unless made in breach of the provisions of Section 6.3;
 
(B) obligates Seller to bear not greater than the percentage set forth in
Exhibit I  as Seller's Working Interest of the costs and expenses relating to
the maintenance, development and operation of each Lease comprising such Oil and
Gas Property, through plugging, abandonment and salvage of all wells comprising
or included in such Oil and Gas Property, and except for changes or adjustments
that result from the establishment of units, changes in existing units (or the
participating areas therein), or the entry into of pooling or unitization
agreements after the date hereof unless made in breach of the provisions of
Section 6.3;
 
(C) is free and clear of all Liens, except Permitted Encumbrances; and
 
(D) reflects that all consents to assignment, notices of assignment or
preferential purchase rights which are applicable to or must be complied with in
connection with the transaction contemplated by this Agreement, or any prior
sale, assignment or the transfer of such Oil and Gas Property, have been
obtained and complied with to the extent the failure to obtain or comply with
the same could render this transaction or any such sale, assignment or transfer
(or any right or interest affected thereby) void or voidable or could result in
Buyer or Seller incurring any liability.
 


30

--------------------------------------------------------------------------------


 
"Dollars" or "$" means U.S. Dollars.
 
"Effective Date" means 7:00 a.m., local time at the location of the Properties,
on July 1, 2009.
 
"Environmental Contaminants" means any pollutant, waste, contaminant, or
hazardous, extremely hazardous, or toxic material, substance, chemical or waste
identified, defined or regulated as such under any Environmental Law.
 
"Environmental Laws" means all national, state, municipal or local laws, rules,
regulations, statutes, ordinances or orders of any Governmental Entity
pertaining to the protection of human health or the environment, including the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
by the Superfund Amendments and Reauthorization Act, 42 U.S.C. § 9601 et seq.
("CERCLA"), the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. ("RCRA"), the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. § 1251
et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., and any similar state or local statutes.
 
"Environmental Permits" means those Permits relating to environmental, health or
safety necessary for the ownership and operation of the Oil and Gas Properties.
 
"Governmental Entity" means any court or tribunal in any jurisdiction (domestic
or foreign) or any federal, state, county, municipal or other governmental or
quasi-governmental body, agency, authority, department, board, commission,
bureau or instrumentality.
 
"Hedge" means any future derivative, swap, collar, put, call, cap, option or
other contract that is intended to benefit from, relate to, or reduce or
eliminate the risk of fluctuations in interest rates, basis risk or the price of
commodities, including Hydrocarbons.
 
"Hydrocarbons" means oil, gas, other liquid or gaseous hydrocarbons, or any of
them or any combination thereof, and all products and substances extracted,
separated, processed and produced therefrom.
 
"IRS" means the Internal Revenue Service.
 
"Knowledge" of a specified Person (or similar references to a Person's
knowledge) means all information, after reasonable investigation, is known to
(a) in the case of a Person who is an individual, such Person, or (b) in the
case of a Person which is corporation or other entity, a current executive
officer or employee who devoted substantive attention to matters of such nature
during the ordinary course of his employment by such Person.
 
31

--------------------------------------------------------------------------------


"Lien" means any claim, lien, mortgage, security interest, pledge, charge,
option, right-of-way, easement, encroachment, or encumbrance of any kind.
 
"Material Adverse Effect" means any change, development, or effect (individually
or in the aggregate) which is, or is reasonably likely to be, materially adverse
(i) to the business, assets, results of operations or condition (financial or
otherwise) of a party, or (ii) to the ability of a party to perform on a timely
basis any material obligation under this Agreement or any agreement, instrument,
or document entered into or delivered in connection herewith provided that none
of the following shall be deemed to constitute, and none of the following shall
be taken into account in determining whether there has been, a Material Adverse
Effect: (1) any adverse change, event, development, or effect arising from or
relating to (a) general business or economic conditions, (b) national or
international political or social conditions, including the engagement-or
continuation by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, or (c) financial, banking, or securities
markets (including any disruption thereof and any decline in the price of any
security, commodity or market index).
 
"Permits" means licenses, permits, franchises, consents, approvals, variances,
exemptions, and other authorizations of or from Governmental Entities.
 
"Permitted Encumbrances" shall mean (A) Liens for taxes which are not yet
delinquent or which are being contested in good faith and for which adequate
reserves have been established; (B) normal and customary Liens of co-owners
under operating agreements, unitization agreements, and pooling orders relating
to the Oil and Gas Properties, which obligations are not yet due and pursuant to
which Seller is not in default; (C) mechanic's and materialman's Liens relating
to the Oil and Gas Properties, which obligations are not yet due and pursuant to
which Seller is not in default; (D) Liens in the ordinary course of business
consisting of minor defects and irregularities in title or other restrictions
(whether created by or arising out of joint operating agreements, farm-out
agreements, leases and assignments, contracts for purchases of Hydrocarbons or
similar agreements, or otherwise in the ordinary course of business) that are of
the nature customarily accepted by prudent purchasers of oil and gas properties
and do not decrease the Net Revenue Interest, increase the Working Interest
(without a proportionate increase in the Net Revenue Interest) or materially
affect the value of any property encumbered thereby; (E) all approvals required
to be obtained from Governmental Entities that are lessors under Leases forming
a part of the Oil and Gas Properties (or who administer such Leases on behalf of
such lessors) which are customarily obtained post-closing; (F) preferential
rights to purchase and consent to transfer requirements of any Person (to the
extent same have been complied with in connection with the prior sale,
assignment or the transfer of such Oil and Gas Property and are not triggered by
the consummation of the transactions contemplated herein);  and
(G)  conventional rights of reassignment normally actuated by an intent to
abandon or release a lease and requiring notice to the holders of such rights.
 
32

--------------------------------------------------------------------------------


"Person" means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, enterprise, unincorporated
organization, or Governmental Entity.
 
"Proceedings" means all proceedings, actions, claims, suits, investigations, and
inquiries by or before any arbitrator or Governmental Entity.
 
"Reasonable Best Efforts" means a party's reasonable best efforts in accordance
with reasonable commercial practice.
 
"Securities Act" shall mean the Securities Act of 1933, as amended, and all
rules and regulations under such Act.
 
"Seller Disclosure Schedule" shall mean a schedule delivered by Seller to Buyer
on the date hereof which sets forth additional information regarding the
representations and warranties of Seller contained herein and information called
for hereby.
 
"Taxes" means any income taxes or similar assessments or any sales, excise,
occupation, use, ad valorem, property, production, severance, transportation,
employment, payroll, franchise, or other tax imposed by any United States
federal, state, or local (or any foreign or provincial) taxing authority,
including any interest, penalties, or additions attributable thereto.
 
Section 13.2. Certain Additional Defined Terms.
 
  In addition to such terms as are defined in the preamble of and the recitals
to this Agreement and in Section 13.1, the following terms are used in this
Agreement as defined in the Articles or Sections set forth opposite such terms:
 
Defined Term
Reference
AAA
Section 12.1(d)(i)
Adjusted Purchase Price
Section 2.1
Basic Documents
Section 4.7
Closing
Article III
Closing Date
Article III
   
Deposit
Section 2.4
Development Leases
Section 7.16
Disputes
Section 12.1(a)
Environmental Liabilities
Section 4.14(b)
Excluded Assets
Section 1.2
Hedge
Section 7.9
Indemnified Party
Section 11.5
Indemnifying Party
Section 11.5
Independent Expert
Section 12.1(c)
Notice Period
Section 11.5
Oil and Gas Properties
Section 1.1
Properties
Property
Section 1.1
Section 1.1
Purchase Price
Section 2.1
Rules
Section 12.1(d)(i)
Scheduled Production Sales Contracts
Section 4.9
Seller's Losses
Section 11.3
Tax Returns
Wellbore
Section 4.18(b)
Section 1.1
       

 
33

--------------------------------------------------------------------------------


Section 13.3. References, Titles and Construction.
 
(a) All references in this Agreement to articles, sections, subsections and
other subdivisions refer to corresponding articles, sections, subsections and
other subdivisions of this Agreement unless expressly provided otherwise.
 
(b) Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions.
 
(c) The words "this Agreement", "this instrument", "herein", "hereof", "hereby",
"hereunder" and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.
 
(d) Words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires.  Pronouns in masculine, feminine
and neuter genders shall be construed to include any other gender.
 
(e) Unless the context otherwise requires or unless otherwise provided herein,
the terms defined in this Agreement which refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions,
modifications, amendments or restatements of such agreement, instrument or
document, provided that nothing contained in this subsection shall be construed
to authorize such renewal, extension, modification, amendment or restatement.
 
(f) Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate.
 
(g) The word "or" is not intended to be exclusive and the word "includes" and
its derivatives means "includes, but is not limited to" and corresponding
derivative expressions.
 
(h) No consideration shall be given to the fact or presumption that one party
had a greater or lesser hand in drafting this Agreement.
 
(i) All references herein to "$" or "dollars" shall refer to U.S. Dollars.
 
(j) Exhibits I, II, 2.1, 7.5, 7.10, 7.13, and 9.1(f) are attached hereto.  Each
such Exhibit is incorporated herein by reference for all purposes and references
to this Agreement shall also include such Exhibit unless the context in which
used shall otherwise require.
 
34

--------------------------------------------------------------------------------


(k) Seller’s Disclosure Schedules 4.7, 4.8, 4.9, 4.10, 4.11, 6.3, 6.5,
6.6, 7.9.1, and 7.9.2 are attached hereto.  Each such Schedule is incorporated
herein by reference for all purposes and references to this Agreement shall also
include such Schedule unless the context in which used shall otherwise require.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
35

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement is executed by the parties hereto on the date
set forth above.
 
SELLER:
 


 
SEGUNDO NAVARRO DRILLING, LTD.       by and through TERCERO NAVARRO, INC.    its
general partner
 


 


 
By:           /s/ Rodney R. Lewis
 
 Rodney R. Lewis, President
 


BUYER:


VANGUARD PERMIAN, LLC
by and through VANGUARD NATURAL GAS, LLC, its sole member
 


 
By:     /s/ Scott W. Smith      
 
Name: Scott W. Smith
 
Title: Manager
 


VANGUARD NATURAL RESOURCES, LLC
 


 


 
By:     /s/ Scott W. Smith      
 
Name: Scott W. Smith
 
Title: President
 



--------------------------------------------------------------------------------

